Citation Nr: 0717028	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the jaw including loss of teeth.  

2.  Entitlement to service connection for dislocation of left 
shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to May 
1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a June 2004 Board hearing.  In 
September 2004 the issues were remanded by the Board for 
further development.  

The issue of service connection for dislocation of the left 
shoulder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of record indicating the veteran 
has residuals of a jaw injury to include missing teeth.  


CONCLUSION OF LAW

Service connection for residuals of injury to the jaw 
including loss of teeth is not warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a February 2003 VCAA letter, VA notified the veteran of 
the information and evidence needed to substantiate his 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2003, which was prior to 
the March 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in May 2006, the appellant was 
provided with notice of what type of information and evidence 
was needed to establish a disability rating and an effective 
date of the disability.  

Analysis

The veteran is arguing that during service he fractured his 
jaw, loosened his front teeth and lost a tooth when he fell 
off a truck.  During his June 2004 Board hearing, the veteran 
testified that he was treated in the dental clinic and his 
teeth were wired up.  Eventually a bridge was placed on the 
top and bottom.  A few years later the veteran's injured 
teeth had to be pulled.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In addition to the 
general regulations regarding service connection, VA 
regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  38 
C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that the 
rating only applies to bone loss through trauma or disease 
such as osteomyelitis and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  Therefore the 
veteran is barred by law from being granted service 
connection for periodontal disease for compensation purposes.  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The National Personnel Records Center (NPRC) in December 2004 
and March 2005 indicated the veteran's service medical and 
dental records are unavailable as they were destroyed by 
fire.  The NPRC indicated that their search included 
reviewing morning reports of clinical records in attempting 
to reconstruct the veteran's file.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
attempting to assist in the veteran in the development of his 
claim, duty to assist letters were sent to him in October 
2004, June 2005 and May 2006.  Nevertheless, the veteran has 
not provided any medical or dental records reflecting any 
current residuals of injury to the jaw or loss of teeth.  The 
claims folder is deplete of such evidence.  In an April 2007 
statement, the veteran indicated that he was trying to find a 
fellow soldier who witnessed his jaw injury during service, 
however such evidence has not been associated with the 
record.  Thus, regrettably the Board at this juncture has not 
choice but to deny the veteran's claim for residuals of an 
injury to the jaw and loss of teeth.  Should the veteran be 
able to provide evidence to include a lay statement regarding 
his claimed in-service jaw injury, he is welcome to reopen 
his claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Entitlement to service connection for residuals of injury to 
the jaw including loss of teeth is denied.  To this extent 
the appeal is denied.  


REMAND

In an April 2007 statement, the veteran indicated that he is 
being treated for his left shoulder disorder at the Michael 
E. DeBakey VA Hospital in Houston, Texas.  VA medical records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2). The Board finds that VA should attempt to obtain 
the treatment records referenced by the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Michael E. 
DeBakey VA Hospital in Houston, Texas and 
request all of the veteran's treatment 
records for his claimed left shoulder 
disorder.  After the records are obtained 
they should be associated with the claims 
folder.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


